Brailsford, Justice.
This is an appeal from an order of the circuit court setting aside a judgment taken against the Defendant T. D. Hiers by default, and allowing him to file an answer to the complaint. The transcript of record is notable for its failure to comply with the rules of this court. The so-called exceptions are merely questions, without the semblance of an assignment of error. The return filed in this court does not reflect that the case on appeal has either been settled by the court or agreed upon by counsel. By clear inference, none of the affidavits or exhibits on which appellant relies for reversal was presented to the circuit court. Indeed, two of the three affidavits in behalf of appellant are dated after the order appealed from was granted, one more than three months afterward. When these affidavits and exhibits are eliminated from consideration, as they must be, nothing remains to support the questions argued in appellant’s brief.
If, as appears from the third question, the appellant was aggrieved by the filing of order vacating the judgment before affidavits in its behalf had been presented to the court, although some five weeks had elapsed since oral argument, it was its clear duty to pursue an appropriate remedy in the circuit court before appealing to this court.
Appeal dismissed.
Moss, C. J., Lewis and Bussey, JJ., and Lionel K. Legge, Acting J., concur.